Case: 13-1268    Document: 14     Page: 1   Filed: 06/18/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

    YELLOW CAB COMPANY OF ORLANDO, INC.,
               Plaintiff-Appellee,
                             v.
      CELEBRATION TRANSPORTATION, INC.
 (doing business as Celebration Taxi and The Yellow
                   Cab Company),
                 Defendant-Appellant.
                __________________________

                        2013-1268
                __________________________

     Appeal from the United States District Court for the
 Middle District of Florida in No. 12-CV-1910, Judge
 Elizabeth A. Kovachevich.
               __________________________

                      ON MOTION
                __________________________
   Before NEWMAN, REYNA and WALLACH, Circuit Judges.
 NEWMAN, Circuit Judge.
                        ORDER
      Celebration Transportation, Inc. moves without oppo-
 sition for the court to transfer this appeal to the United
 States Court of Appeals for the Eleventh Circuit.
Case: 13-1268         Document: 14   Page: 2   Filed: 06/18/2013




 YELLOW CAB COMPANY       v. CELEBRATION TRANSPORTATION        2

     Celebration Transportation, Inc. appeals from a
 judgment of the United States District Court for the
 Middle District of Florida, in a case involving charges of
 trademark infringement and Florida state law claims.
 This court is a court of limited jurisdiction, which does not
 include jurisdiction in this matter. 28 U.S.C. § 1295.
       Accordingly,
       IT IS ORDERED THAT:
    The motion is granted. The appeal is transferred pur-
 suant to 28 U.S.C. § 1631 to the United States Court of
 Appeals for the Eleventh Circuit.

                                       FOR THE COURT


                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk
 s26


 ISSUED AS A MANDATE: June 18, 2013